NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                        RUSS ALAN HILL, Petitioner.

                         No. 1 CA-CR 18-0866 PRPC
                             FILED 8-6-2019


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2014-001205-001
                  The Honorable Danielle J. Viola, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Daniel Strange
Counsel for Respondent

Russ Alan Hill, Glendale
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop, Judge Kent E. Cattani, and Judge
Diane M. Johnsen delivered the decision of the Court.
                              STATE v. HILL
                            Decision of the Court

PER CURIAM:

¶1           Petitioner Russ Alan Hill seeks review of the superior court’s
order denying his petition for post-conviction relief, filed pursuant to
Arizona Rule of Criminal Procedure 32.1. This is petitioner’s second
successive petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction
relief. State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s
burden to show that the superior court abused its discretion by denying
the petition for post-conviction relief. See State v. Poblete, 227 Ariz. 537,
538, ¶ 1 (App. 2011) (petitioner has burden of establishing abuse of
discretion on review).

¶3             We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the
petition for review. We find that petitioner has not established an abuse
of discretion.

¶4            We grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         2